Exhibit 99 Report of Independent Registered Chartered Accountants To the Shareholder of Davey Tree Expert Co. of Canada, Limited We have audited the balance sheet of Davey Tree Expert Co. of Canada, Limited (the “Company”) (a wholly-owned subsidiary of The Davey Tree Expert Company) as of December 31, 2010 and the related statements of operations, shareholder’s equity, and cash flows for the year then ended (which are not included herein). These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the financial position of the Company as of December 31, 2010, and the results of its operations and its cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Deloitte & Touche LLP Independent Registered Chartered Accountants Licensed Public Accountants Burlington, Canada February 28, 2011
